Lanzinger, J.,
concurring.
{¶ 33} I concur in the majority’s holding that the officers in this case are entitled to summary judgment. But I would emphasize that this case exemplifies the point that the purpose of the immunity statute is “to protect political subdivisions and their employees from liability for negligent conduct, but not for conduct exceeding negligence.” Anderson v. Massillon, 134 Ohio St.3d 380, 2012-Ohio-5711, 983 N.E.2d 266, ¶ 47 (Lanzinger, J., concurring in judgment in part and dissenting in part).
*358{¶ 34} The governmental-immunity statute provides that “the employee is immune from liability unless one of the following applies: * * * [t]he employee’s acts or omissions were with malicious purpose, in bad faith, or in a wanton or reckless manner.” R.C. 2744.03(A)(6)(b). This simply means that employees engaged in a governmental function will not be protected if their actions exceed the standard of negligence. We need not focus precisely on whether the conduct was wanton, reckless, extreme, or outrageous but merely on whether it was more than negligent; to me, negligence alone is the question. The officers involved here were, as the majority explains, at most, negligent. They are protected by governmental immunity.